Citation Nr: 0213909	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-11 582A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dental disability.

2.  Entitlement to service connection for a jaw disorder.

3.  Entitlement to service connection for elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 until April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran's case was previously before the Board in 
February 2001.  At that time the issue of entitlement to 
service connection for bowel incontinence was on appeal.  The 
case was remanded for further development in February 2001.  
The RO granted service connection for the bowel incontinence 
issue and assigned a 10 percent disability rating in May 2002 
and notified her of that action the same month.  There is no 
indication in the claims folder that the veteran has disputed 
the rating action, although the one-year appeal period has 
not yet expired.  38 U.S.C.A. § 7105(b)(1) (West Supp. 2002); 
see Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal, filed after a statement of 
the case is issued.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2002).  
Since an appeal of the rating for bowel incontinence has not 
been developed for the Board's review, the decision below is 
limited to the veteran's claims for service connection.



FINDINGS OF FACT

1.  The veteran likely experienced facial trauma in 1977 and 
1983.  

2.  The veteran's service medical and dental records do not 
reflect any post-trauma treatment.

3.  Evaluations during the veteran's period of service did 
not diagnose any residual dental or jaw defect or disability.

4.  The veteran does not currently suffer from a dental or 
jaw disability for which service-connected compensation may 
be granted.

5.  The veteran suffered bilateral elbow abrasions in 
service.

6.  She continued to complain of symptoms during service, 
more so with her right elbow.

7.  The veteran was diagnosed with bilateral cubital tunnel 
syndrome, based on electromyograph testing in June 1998, 
approximately two months after her retirement from active 
duty.

8.  The veteran's bilateral cubital tunnel syndrome is 
related to her military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a dental disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2001).

2.  The veteran does not have a jaw disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.381, 4.150.

3.  Bilateral cubital tunnel syndrome is the result of 
disease or injury incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from May 1977 to April 
1998.  A review of her service medical records (SMRs) reveals 
that she was retired because of medical disability regarding 
her lower back and knees.

The dental records show that the veteran was treated on 
numerous occasions during her years of service.  An entry 
dated in April 1977 reported that the dentist was unable to 
get the veteran anesthetized.  The records also contain a 
dental consultation that was requested for evaluation of a 
possible dysfunction of the left temporomandibular joint 
(TMJ) in October 1985.  The consultation request noted that 
the veteran complained of trauma to the jaw from boxing in 
1977 and from being hit with her jaw open in 1983.  The 
consultation reported that the veteran had a good range of 
motion and no deviation or limitation to opening that would 
suggest internal derangement of the joint.  Her complained of 
muscle tenderness was hard to discern around her left ear.  
The examiner noted that the veteran appeared to be slightly 
swollen below her left ear but no nodes were discerned.  
Pantograph x-rays revealed no dental pathology and the 
condylar heads showed no degenerative changes.  The 
conclusion was no apparent joint dysfunction.  The veteran 
was to be referred for reevaluation if her pain persisted.  
There is no indication in the record that the veteran was 
evaluated again for this complaint.

The veteran was treated again in March 1996 for complaints of 
earache and left ear and left TMJ pain.  The veteran gave a 
history of blunt trauma to the jaw thirteen years earlier.  
The examiner reported that the veteran had full jaw motion 
with tenderness to palpation at the left TMJ.

The SMRs also document that the veteran suffered abrasions to 
both elbows and right forearm as the result of a motorcycle 
accident in August 1980.  A January 1981 consult to physical 
therapy noted that the veteran complained of a decrease in 
the range of motion of the right elbow with some numbness of 
the right hand.  A February 1981 orthopedic consult evaluated 
the veteran for complaints of right elbow pain.  The veteran 
was treated for complaints of left arm pain with numbness in 
the left hand to small finger in August 1994.  The assessment 
was left cervical radiculopathy.  

A physical examination in July 1997, performed as part of the 
veteran's medical evaluation board (MEB), reported no 
evidence of any dental or jaw problems.  The veteran did 
report that she experienced the sensation of a foreign body 
"floating" in her right elbow.  The August 1997 MEB 
reported that she was not being treated for any other chronic 
medical condition beyond her lower back, knees and feet.  Her 
elbows were noted to have no restriction of motion.  There 
were no findings regarding any type of dental or jaw problem.  

The veteran submitted her claim for disability compensation 
benefits in April 1998.  She later submitted a claim for 
entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS) in March 1999.

The veteran submitted a statement along with her substantive 
appeal in June 1999.  In regard to her jaw disability claim 
she said that it referred to a TMJ problem.  She also said 
that her bilateral elbow disability claim related to 
bilateral CTS and two pinched nerves in the right arm at the 
elbow and one in her left arm at the elbow.

Associated with the claims folder are treatment records from 
the U. S. Army Eisenhower Medical Center at Fort Gordon, 
Georgia.  The records covered a period from June 1998 to June 
1999 and related to treatment provided to the veteran after 
her retirement from active service.  The records show that 
the veteran was evaluated in June 1998 for complaints of 
bilateral hand numbness and radiation of pain into the 
elbows.  A neurology consult reported that electromyograph 
(EMG) studies were interpreted to show bilateral median and 
ulnar nerve impairments that were consistent with moderately 
severe bilateral cubital tunnel syndrome and mild bilateral 
CTS.  A July 1998 orthopedic evaluation provided an 
assessment of bilateral CTS and right cubital tunnel 
syndrome.  A December 1998 orthopedic evaluation reported the 
same assessment.  The veteran underwent surgery on April 1, 
1999, for a right CTS release and right ulnar nerve 
transposition associated with right cubital tunnel syndrome.  
The remainder of the records detailed follow-up treatment for 
residuals from the surgery.  The records contained no mention 
of any complaints related to dental/jaw problems.

The veteran testified at a hearing at the RO in November 
1999.  The veteran testified that she had received "quite a 
bit" of dental treatment during service.  She said that she 
had yearly examinations and had cavities filled or refilled.  
She also said that she got hit in the mouth and her jaw was 
stuck open for about 30 minutes in 1983.  She said that 
approximately four to five years later her jaw got stuck 
again.  She said that she saw a dentist for the problem on 
both occasions.  The veteran said she had been treated for 
TMJ in the last two years.  The representative asked that the 
veteran's dental claim be considered under 38 C.F.R. 
§§ 3.381, 3.382 effective as of June 8, 1999.  In regard to 
her elbow claim she said she did not know how to describe the 
problem but that the pain felt like when a person would hit 
their funny bone.  She said she was seen for this several 
times in service and thought that it might be related to her 
motorcycle accident in service.  She said she was later found 
to have CTS and pinched nerves in both elbows.  She further 
testified that she had had surgery on her right elbow in 
April 1999.  She said that she was to have surgery on the 
left wrist and elbow in the summer of 2000.  

The veteran was afforded a VA examination in December 1999.  
The examination focused on the veteran's plantar fasciitis.  
There were no findings pertinent to the issues on appeal.

Associated with the claims folder are VA treatment, x-ray and 
laboratory study records for the period from October 1998 to 
January 2000.  A February 1999 entry reported a history of 
TMJ disorder since trauma.  No physical findings relative to 
a dental/jaw problem or elbow problem were noted on 
examination.  An April 1999 x-ray of the right elbow was 
interpreted to show soft tissue swelling and a questionable 
small air bubble in the subcutaneous tissues from known 
cellulitis.

The veteran was granted service connection for bilateral CTS 
in January 2000.  She was assigned separate 10 percent 
disability ratings for the right and left wrists, 
respectively.  The rating decision related this decision to 
the veteran's claim of bilateral elbow pain.  

The veteran testified at a Central Office hearing in November 
2000.  In regard to her dental/jaw claims the veteran 
testified that she went to the dentist for treatment in 
approximately 1982.  She said the dentist attempted to numb 
her mouth before working on her and the needle went through 
her tongue.  She said that she lost the feeling on one side 
of her tongue and her sense of taste for almost a year.  She 
became afraid of going to the dentist and would have to take 
Valium before her appointments to relax.  The veteran further 
testified that she was accidentally struck in the mouth in 
1983.  She said that her jaw was locked open for about 30 
minutes.  She had a similar problem several years later and 
said that she had clicking of her jaw and trouble eating.  
She went to the dentist because she thought that she had a 
cavity but was told she had a problem with her TMJ.  She said 
she still experienced problems chewing and with her TMJ on 
the left side.  The veteran said that she still experienced 
difficulty in being numbed before any dental procedure.  

In regard to her elbows, the veteran testified that she 
served as a deep-sea diver on an assignment to Korea.  She 
would have to wear a specially fitted suit that had very 
little space between the suit and the skin.  She did a lot of 
repetitive motion with her hands and concluded that this 
contributed to her nerve problems.  She said that she was 
evaluated after service and found to have CTS and cubital 
tunnel syndrome.  She referred to her April 1999 surgery and 
said that she had two separate procedures and that the 
cubital tunnel syndrome was different from her CTS.  The 
veteran opined that she felt her cubital tunnel syndrome 
could be attributed to residuals from her motorcycle accident 
in 1980.

The veteran provided a statement at the hearing from a 
physician at the Eisenhower Medical Center.  The physician 
noted that the veteran had surgery in April 1999 and that the 
CTS release and the ulnar nerve surgeries were independent 
processes.  He noted that the veteran continued to complain 
of persistent numbness/tingling in the ulnar nerve.  

The veteran's case was remanded for additional development in 
February 2001.  In addition to requesting further development 
of specific issues, the remand also informed the veteran 
regarding the then recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 106-475.  The VCAA 
removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).

The RO then wrote to the veteran and informed her about the 
specific assistance required under the VCAA in July 2001.  
She was informed of the elements necessary to establish 
service connection for the pending issues.  She was asked to 
provide information on the source and/or location of relevant 
records and to authorize the RO to obtain the records.  There 
is no indication in the record that the veteran responded to 
the RO's letter with any additional evidence or identified 
any source of evidence of treatment so that records could be 
obtained.

The veteran was afforded a VA general medical examination in 
March 2002.  The examiner remarked that x-rays of the elbows 
were interpreted as normal.  The examiner's impression was 
that the veteran had a history of bilateral elbow pain that 
was secondary to cubital tunnel syndrome.  

The veteran was also afforded a VA dental examination in 
March 2002.  The examiner related the veteran's history of 
numbness of the tongue and loss of the sensation of taste for 
approximately six months in service after she was given an 
injection of local anesthetic.  She had a complete recovery 
from this.  The veteran also gave a history of TMJ problems 
that began following multiple episodes of trauma to the jaws, 
to include one instance where her jaw was locked open for 
approximately 30 minutes.  The veteran also gave a history of 
bruxism, which she felt contributed to both her TMJ problems 
as well as leading to fractures of her teeth.  

The examiner reported that the veteran had a maximum 
interincisal opening of 45 millimeters (mm) with a click on 
the left side.  The veteran had greater than 7 mm of lateral 
movement of the mandible bilaterally.  Both the masseter and 
temporalis muscles were tender to palpation, the left greater 
than the right.  The examiner also reported that the veteran 
had multiple decayed and broken-down teeth as well as a 
periapical abscess that involved tooth #30.  There was no 
evidence of bone loss involving the body of the mandible, 
maxilla or hard palate.  The impression was bilateral local 
muscle tenderness.  The examiner provided an addendum to his 
report.  The examiner said that the veteran gave a long 
history of TMJ complaints but he felt that her problems were 
related to masticatory muscles rather than the TMJs.  The 
examiner reported that, to his knowledge, none of the 
veteran's described episodes of trauma led to her being 
examined or treated by either a dentist or physician.  
Further, the episode of her jaw being locked open was an 
isolated incident.  The examiner concluded that the veteran 
had a masticatory muscle problem that was characterized as 
bilateral local muscle soreness.  He said that the etiology 
of the disorder was impossible to determine with certainty.  
He said that trauma could have played a role as well as 
bruxing.  There was no limitation in the oral opening.  

Associated with the claims folder in March 2002 were 
additional VA treatment records and the results of a May 2000 
EMG report.  The treatment records pertained to unrelated 
conditions.  The EMG reported diagnoses of left CTS and left 
ulnar nerve lesion, site unspecified, probably at the elbow.

The RO wrote to the veteran in April 2002.  The letter again 
advised the veteran regarding the VCAA and VA's duty to 
assist.  The veteran was again urged to provide information 
or evidence in support of her claim or to provide information 
to the RO so that the RO could obtain the evidence for her.  
There is no indication of a response to the RO's letter.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  


A.  Dental and Jaw Disabilities

VA laws applicable to service connection for dental 
disorders, including those related to periodontal disease, 
were revised effective June 8, 1999.  64 Fed. Reg. 30,392 
(June 8, 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of this case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, not for compensation purposes.  
38 C.F.R. § 3.381 (2001).  In addition, 38 C.F.R. § 4.150 
(2001) provides a list of dental and oral conditions that may 
be considered in determining whether or not a veteran has a 
dental-related disability beyond that contemplated under 
38 C.F.R. § 3.381.

The veteran has not claimed entitlement to dental treatment 
for her teeth.  Rather she has claimed that she has residual 
problems with her TMJs resulting from trauma in service.  She 
also has claimed that she suffered a loss of sensation in her 
tongue and loss of her sense of taste in service because of 
dental treatment.  She contends that she now requires a 
sedative in order to receive dental care and has a difficult 
time in being anesthetized.

The veteran maintains that she was hit in the jaw in 1983 and 
that her jaw locked in the open position for approximately 30 
minutes.  The veteran's rather extensive dental records and 
SMRs do not show any treatment related to this incident.  An 
October 1985 dental consult noted that the veteran related a 
history of trauma to the jaw in 1977 and in 1983 and a 
complaint of dysfunctional motion and popping.  However, the 
evaluation found no evidence of any limitation of the range 
of motion of the jaws and no deviation or limitation of the 
opening to suggest an internal derangement.  In short, no 
defect or problem was found.  A March 1996 clinical entry 
reported that the veteran complained of left ear and left TMJ 
pain for several days.  It was also noted that she gave a 
history of a previous TMJ injury approximately 13 years 
earlier when her jaw locked for 30 minutes.  Physical 
examination reported full jaw motion but tenderness to 
palpation at the left TMJ.  The veteran's July 1997 physical 
examination and August 1997 MEB reported no problems with her 
jaw or any dental complaints.

The post-service treatment records, both VA and from 
Eisenhower Medical Center, do not report any continuing 
problems.  The veteran has testified that she experiences a 
popping in her jaw and feels like she has an earache from 
time to time.

The March 2002 VA dental examination found no objective 
evidence of any defect.  The examiner reported that the 
veteran had an interincisnal opening of 45 mm and lateral 
movement of greater than 7 mm.  There was no evidence of bone 
loss involving the body of the mandible, maxilla or hard 
palate.  There was objective evidence of tenderness to 
palpation of the masseter and temporalis muscles.  The 
examiner assessed the condition as bilateral local muscle 
tenderness.

While there is no reason to doubt the veteran's statements of 
trauma to her jaw in service, there is no evidence of any 
disease, fracture, loss of bone, limitation of motion of the 
jaw as a residual of her several incidents in service so as 
to qualify as a disability under 38 C.F.R. § 4.150.  Further, 
there is no evidence of any residual dental or jaw disability 
from her one-time experience involving the loss of sensation 
in her tongue and loss of the sense of taste.  Her current 
pain complaints were ascribed to muscle soreness as compared 
to a definite and chronic disability.  Therefore, her claims 
for service connection for a dental disability and a jaw 
disability must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting service connection for a dental or jaw disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2002).  The Board notes 
that 38 C.F.R. § 3.102 was amended in August 2001, effective 
as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

B.  Elbows

The veteran suffered bilateral abrasions to her elbows as the 
result of a motorcycle accident in August 1980.  Service 
medical records documented continued complaints regarding the 
right elbow in the months following the accident.  The 
remainder of the SMRs do show scattered, but not ongoing, 
treatment for complaints involving the elbows during her 
service career.  

At her July 1997 physical examination the veteran complained 
of problems with her right elbow.  The examiner noted that 
the veteran complained of a very "tender" elbow.  X-rays at 
that time were interpreted to show early degenerative changes 
of the elbow, although subsequent post-service x-rays were 
interpreted to show no evidence of arthritis.  

In May 1998, approximately one month after her retirement 
from service, the veteran was referred for a neurology 
evaluation and EMG study to evaluate complaints of bilateral 
hand numbness and radiating pain in her elbows.  A June 1998 
EMG of the upper extremities was interpreted to show 
abnormalities consistent with a diagnosis of moderately 
severe bilateral cubital tunnel syndrome in addition to a 
diagnosis of bilateral CTS.  Additional treatment records 
reflect that the veteran's complaints were oriented to her 
right hand and elbow.  She underwent surgery in April 1999 
for transposition of the right ulnar nerve.  She has 
continued to experience residuals from her cubital tunnel 
syndrome on the right.

A VA EMG from May 2000 was interpreted to confirm the 
presence of a left ulnar lesion that was probably located at 
the elbow.  A March 2002 VA examination provided a diagnosis 
of bilateral cubital tunnel syndrome.  Of note is a statement 
submitted by the veteran at her November 2000 Central Office 
hearing wherein her physician clearly stated that the April 
1999 surgeries involved independent processes.  

In considering all of the evidence of record the Board finds 
that it is in relative equipoise as to whether the veteran's 
bilateral cubital tunnel syndrome had its onset in service.  
The SMRs document a bilateral elbow injury in service with 
several incidents of treatment over the years.  Complaints 
involving the right elbow were noted and evaluated as late as 
July 1997.  Within approximately one month after service the 
veteran was evaluated for her complaints of bilateral elbow 
pain.  The results of two EMGs either confirmed the diagnosis 
of cubital tunnel syndrome or the presence of a ulnar nerve 
lesion.  The veteran's symptoms were such that they required 
surgery for the right elbow in April 1999, approximately one 
year after her retirement.  There is little or no possibility 
that the veteran developed her bilateral cubital tunnel 
syndrome within a month after service that has no 
relationship to her almost 21 years of military service.  
Moreover, there is medical evidence of record to show that 
this represents an entirely different disability than her 
service-connected bilateral CTS.  A disability that was also 
diagnosed approximately one month after service and granted 
service connection.

The Board finds that the veteran's bilateral cubital tunnel 
syndrome is related to service and warrants a grant of 
service connection.  Further, the Board finds that these 
elbow disabilities are separate from her service-connected 
carpal tunnel syndrome.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the VCAA, Pub. L. No. 106- 
475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), which became effective during the pendency of this 
appeal.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are not applicable in this case, the changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) and 
newly published 38 C.F.R. § 3.159(b)(2), the Secretary has a 
duty to notify a claimant if an application for benefits is 
incomplete.  The notice must inform the applicant of any 
information necessary to complete the application.  In this 
case, the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.

In this case, the veteran was notified in April 1998 of the 
RO's decision and the basis for the denial of her claim for 
service connection for her dental and jaw disabilities.  She 
was also notified of the rating decision regarding the grant 
of service connection for CTS in January 2000 but continued 
the denial of her dental and jaw claims.  

The veteran was provided a statement of the case (SOC) in 
April 1999, which addressed the entire development of her 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the veteran 
that she had not submitted sufficient evidence to show that 
she currently had any residual disability as a result of her 
claimed dental and jaw problems in service.

The veteran testified at hearings in November 1999 and 
November 2000 where the evidence of record was discussed and 
the veteran offered an opportunity to identify any 
outstanding evidence that could be obtained to support her 
claim.

The Board remanded the case in February 2001, informing her 
of the enactment of the VCAA and VA's duty to assist.  The RO 
wrote to the veteran in July 2001 and apprised her of the 
VCAA and of the evidence necessary to support her claim.  The 
letter offered to obtain evidence identified by the veteran.  
She did not respond to the letter.  The RO wrote a second 
VCAA letter in April 2002 and the veteran failed to respond 
to that letter as well.

The veteran was issued supplemental statements of the case 
(SSOC) that reviewed the accumulated evidence and restated 
the bases for the denial of her claims in January 2000 and 
May 2002, respectively.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove her claims.  She has been provided 
assistance in obtaining the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at the new 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 
45,630-32.  This section of the VCAA and new regulation sets 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.  The RO obtained the records identified by 
the veteran, the veteran submitted evidence that was 
associated with the claims folder, she was afforded multiple 
VA examinations, she was provided with a copy of her claims 
folder in August 1999 and given a copy of medical records in 
December 1999, and she was afforded two hearings.  The RO 
wrote to her in July 2001 and May 2002 and requested that she 
identify any outstanding evidence that she wanted to submit 
or have the RO obtain on her behalf.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that the VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to service connection for a dental disability is 
denied.

Entitlement to service connection for jaw disability is 
denied.

Entitlement to service connection for right cubital tunnel 
syndrome is granted.

Entitlement to service connection for left cubital tunnel 
syndrome is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

